Citation Nr: 1439486	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran, served on active duty  from January 1951 to January 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a back disorder.  

The Veteran testified via videoconference from the San Antonio, Texas, Regional Office before the undersigned Veterans Law Judge at a hearing held in May 2013. 

This case was previously remanded by the Board in August 2013 and January 2014.  The Board remanded the matter to obtain a VA examination and opinion as to the etiology of the Veteran's back disorder.  The case was returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals that the system includes documents, including the hearing transcript, that relate to, and have been considered as part of, the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disorder was not "noted" at service entrance.

2.  The Veteran has currently diagnosed spondylosis of the lumbar spine with neuroforaminal encroachment. 

3.  The Veteran slipped and fell while unloading equipment from a truck during service.

4.  The Veteran's lumbar spine disorder is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met. 
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated July 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the May 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examinations in connection with his service connection claims for a back disorder in October 2013 and May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 VA medical opinion is inadequate, as the examiner did not follow the Board's August 2013 remand order to assume that the in-service slip and fall occurred.  In fact, the examiner partly based his opinion on the absence of a record demonstrating such an injury.  As the examiner did not accept the in-service slip and fall as having occurred, there was not substantial compliance with the August 2013 Board Remand.  The Board finds, however, that the May 2014 VA medical opinion is adequate.  The May 2014 VA nexus opinion considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of spondylosis of the lumbar spine is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. 
§§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §§ 1111, 1132 and 38 C.F.R. 
§ 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The presumption of soundness is applied, if VA is unable to rebut the presumption, meaning the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a veteran still must establish that he has a current disability that is related to the in-service injury or disease.
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran is claiming entitlement to service connection for a low back disorder which he contends is related to service.  Specifically, the Veteran has stated in written and oral testimony that during service he injured his back after falling while unloading equipment from the back of a truck.  

Initially, the Board finds that a back disorder was not "noted" at service entrance.  A pre-induction physical dated September 1950 conveyed that the Veteran had a "history of backache with very mild limitation of motion; not disqualifying."  At the time of the January 1951 service entrance examination, the clinical evaluation of the spine was normal.  The Veteran has also denied that his back was bothering him prior to service entrance, and he has also denied that the September 1950 pre-induction examination report is his.  During the May 2013 Board hearing, the Veteran testified that his back was "in good shape" prior to service.  Therefore, no pre-existing back disability was noted at entry and the Veteran is presumed sound at entrance in January 1951.  The Board finds that the Veteran has credibly reported that he slipped and fell while unloading equipment from the back of a truck in service.

Next, the Board finds that the Veteran has a current lumbar spine disorder.  An MRI conducted at a private facility in September 2012 revealed multilevel spondylosis with neuroforaminal encroachment, lateral recess encroachment and nerve root impingement.  These changes were most pronounced at the L3-4 level of the spine, on the right side where an extruded disc fragment impinges upon the neuroforamen.

Pursuant to the Board's initial remand in August 2013, the Veteran was afforded a VA examination in October 2013 to assist in determining the etiology of the Veteran's back disorder.  In finding that the Veteran's back disability was less likely than not incurred in or caused by active service, the October 2013 VA examiner opined that the "Veteran provides history of a 1951 lifting injury in Germany . . . there is no record to support his contention."  The Board finds that the October 2013 VA medical opinion to be of no probative value as the examiner did not follow the Board's order to assume that the in-service slip and fall accident occurred.  In fact, the examiner partly based his opinion on the absence of a record demonstrating such an injury.  As the examiner did not accept the in-service slip and fall as having occurred, there was not substantial compliance with the August 2013 Board remand.

A supplemental medical opinion was obtained in May 2014 pursuant to the Board's January 2014 remand.  The May 2014 examiner stated that he was assuming that the Veteran slipped and fell while unloading equipment from a truck during service.  According to the examiner, there was no evidence of treatment as a result of the in-service slip and fall accident.  If there was treatment, the examiner noted that there would have been documents to show injuries.  There would have also been evidence by PULHES of restrictions and profile limitations (such as limited field training, use of heavy equipment, running, push-up, sit-ups).  There would have also been 
x-rays or nonsteroidal anti-inflammatory drugs prescribed for relief.  For these reasons, the examiner noted that he expected that no injuries occurred from the slip and fall accident in service.  As such, the examiner opined that the current lumbar spine disorder was not caused by or a result of service.  The Board finds that the May 2014 VA medical opinion weighs against the Veteran's claim for service connection for a back disorder.

Further weighing against the Veteran's claim are service treatment records, which are negative for complaints, diagnoses, or treatment for any back disorder.  The Board finds that the contemporaneous service treatment records which do not document any complaints, treatment or diagnoses of a back condition in service to be more probative and outweigh the Veteran's assertions of treatment for a back condition in service made many years later in connection with his claim for VA benefits.  Moreover, the Veteran was first diagnosed with a back disorder in September 2012, almost 60 years after service separation.  See September 2013 MRI and October 2013 VA examination report; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board has also considered the Veteran's assertions that his current back disorder is related to service.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his lumbar spondylosis, such as pain and limitation of motion, but he does not have the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spondylosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Lumbar spondylosis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Further, the Veteran's statements made to medical professionals in the course of obtaining treatment have not demonstrated that his lumbar spine disorder is a result of the in-service injury.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  For example, in a September 2012 treatment note from Dr. P.G., the Veteran reported low back pain that occurred "several weeks ago" after he was harvesting his corn crop.  The Veteran did not inform Dr. P.G. of any prior injury, to include the in-service slip and fall.  Treatment notes from 
Dr. M.G. also noted complaints of back pain and a diagnosis of lumbar spondylosis; however, the Veteran did not report the in-service injury during any treatment session.  

For the reasons stated above, the most competent and probative evidence addressing whether the Veteran's lumbar spine disorder is etiologically related to service, is the May 2014 supplemental VA medical opinion.  Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disorder, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


